 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RAFFI H. KAJBEROUNI.,          ) Case No.: 1:19-cv-01703 NONE JLT
                                    )
12                Plaintiff,        ) ORDER CONTINUING THE SCHEDULING
                                    ) CONFERENCE
13        v.                        )
14   BEAR VALLEY COMMUNITY SERVICES )
     DISTRICT, et al.,              )
15                                  )
                  Defendants.       )
16
17          On December 6, 2019, the plaintiff initiated this action, which alleges violations of wage and

18   hour laws. (Doc. 1) The same day the Court issued the summons (Doc. 3) and its order setting the

19   mandatory scheduling conference to occur on February 26, 2020 (Doc. 4). In its order setting the

20   mandatory scheduling conference, the Court advised:

21          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently
22          pursue service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of
23          the summons and complaint so the Court has a record of service. Counsel are referred
            to F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint.
24          Failure to timely serve summons and complaint may result in the imposition of
            sanctions, including the dismissal of unserved defendants.
25
26   (Doc. 4 at 1) Despite this, the plaintiff has not filed proofs of service of the summons and complaint,
27   and no defendant has appeared in the action. Therefore, the Court ORDERS,
28          1.      No later than March 6, 2020, the plaintiff SHALL show cause why sanctions, up to

                                                         1
 1   and including dismissal of the action, should not be imposed for the failure to serve the summons and
 2   complaint and to comply with the orders of the Court. Alternatively, the plaintiff may file the proofs of
 3   service;
 4          2.      The scheduling conference is CONTINUED to April 20, 2020 at 9:00 a.m.
 5          The plaintiff is advised that the failure to comply will result in a recommendation that the
 6   matter be dismissed.
 7
 8   IT IS SO ORDERED.
 9      Dated:     February 11, 2020                           /s/ Jennifer L. Thurston
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
